209 F.2d 510
Elliot B. PALEY et al., Trustees, Plaintiffs, Appellants,v.BETHLEHEM STEEL COMPANY, Defendant, Appellee.
No. 4768.
United States Court of Appeals First Circuit.
January 21, 1954.

Appeal from the United States District Court for the District of Massachusetts; Charles Edward Wyzanski, Judge.
Before MAGRUDER, Chief Judge, and WOODBURY and HARTIGAN, Circuit Judges.
Pern E. Henninger, New York City, Thomas J. Byrne, New York City, and Hale, Sanderson, Byrnes & Morton, Boston, Mass., on brief, for appellants.
Arthur Raisch, Detroit, Mich., William J. Barnes, New York City, and Fish, Richardson & Neave, Boston, Mass., on brief, for appellee.
PER CURIAM.


1
The complaint here sought injunctive relief and damages on account of an alleged infringement by defendant of Claims 10, 11, 12 and 13 of Reissue Patent No. 22,091 entitled "Sheathing System" granted to Nicholas Rippen on May 5, 1942. Without passing on issues of validity, the district court found, on ample evidence, that defendant's methods and structures did not infringe any of the claims in suit. Judgment was therefore entered dismissing the complaint. We agree with the conclusion of the district court, and do not see that anything could be usefully added to the discussion in Judge Wyzanski's opinion. 114 F.Supp. 579.


2
The judgment of the District Court is affirmed.